Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 9, 2022

                                      No. 04-21-00150-CV

                      IN THE ESTATE OF MARIA LUISA AGUILAR

                   From the County Court At Law No 1, Webb County, Texas
                             Trial Court No. 2020PB5000085-L1
                          Honorable Hugo Martinez, Judge Presiding


                                         ORDER
        On June 1, 2022, appellant filed his brief. On July 1, 2022, appellee filed her brief. Also
on July 1, 2022, appellant filed an amended brief. Appellee then filed an objection to Appellant’s
Amended Brief. Appellee states that the brief appellant filed on June 1, 2022 is the same as the
brief appellant filed on June 1, 2022. Appellee recognizes that appellant did not bring any new
arguments or cite to anything new in the record. According to appellee, the difference between
appellant’s original brief and appellant’s amended brief is that “new documents are attached to
the Appendix.” In other words, appellant has supplemented his appendix. Because no new
arguments were brought in appellant’s amended brief and because appellant did not cite to
anything new in the record, we DENY appellee’s objection to appellant’s amended brief.
Further, as no new arguments and no new citations were made in appellant’s amended brief, we
DENY appellee’s request to respond to appellant’s amended brief. As noted, in essence,
appellant’s amended brief merely constitutes a supplementation of his appendix.



                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court